UNITED STATES DISTRICT COURT JUN 1.0 2019
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. District & Bankruptcy

MARY HARLEY, ) Courts for the District of Columbla
)
Plaintiff, )

) Civil Action No.: 1:19-cv-01431 (UNA)
Vv. )
)
PHILADELPHIA CITY HALL, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The court will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B), by which the court is
required to dismiss a case “at any time” if it determines that the action is frivolous.

“A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that lacks ‘an arguable basis either in
law or in fact” is frivolous, Neitzke v. Williams, 490 U.S. 319, 325 (1989), and a “complaint plainly
abusive of the judicial process is properly typed malicious,” Crisafi v. Holland, 655 F.2d 1305,
1309 (D.C. Cir. 1981).

Plaintiff, a resident of Philadelphia, sues Philadelphia City Hall, unnamed Philadelphia
council members, the Philadelphia District Attorney, the Governor of Harrisburg, PA, and the
President of the United States. Plaintiff alleges unspecified civil rights violations, stating that [sic]
“TiJn the Bill of Rights of the Constitution does not state that an government official state or federal

government agency, state police officers, any military official corporate or commander, or army,
1
corporate or commander, or army, navy, or marines not one higher superior supreme United States
courts or lower judicial court or any psychologist or research scientists or any physician (doctor)
have any rights to brain scan a human brain (mind) + use electronics automation
telecommunication or radio studio police walkie talkies + talk to a human mind and drive them
crazy.” Plaintiff seeks monetary damages, seemingly alleging that she and her daughter have been
improperly surveilled by “the government in Washington, D.C. and the city of Philadelphia,” by
way of wire detector, creating “public voices” and “vibrating” within her person. The remainder
of the complaint consists of rambling and unconnected statements and allegations.

This court cannot exercise subject matter jurisdiction over a frivolous complaint. Hagans
v. Lavine, 415 U.S. 528, 536-37 (1974) (“Over the years, this Court has repeatedly held that the
federal courts are without power to entertain claims otherwise within their jurisdiction if they are
‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ”) (quoting Newburyport
Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)); Tooley v. Napolitano, 586 F.3d 1006, 1010
(D.C. Cir. 2009) (examining cases dismissed “for patent insubstantiality,” including where the
plaintiff allegedly “was subjected to a campaign of surveillance and harassment deriving from
uncertain origins.”). A court may dismiss a complaint as frivolous “when the facts alleged rise to
the level of the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992),
or “postulat[e] events and circumstances of a wholly fanciful kind,” Crisafi, 655 F.2d at 1307-08.

The instant complaint satisfies this standard. In addition to failing to state a claim for relief,
the complaint is deemed frivolous on its face. Consequently, the complaint and this case will be

dismissed. A separate order accompanies this memorandum opinion.

ASE

Date: June q , 2019 United Stafes District Judge

, Agu lfonrrtny